     Case 2:20-cv-10018-AB-SK Document 54 Filed 08/10/21 Page 1 of 2 Page ID #:178



1    Chris Zhen, SBN 275575                     Lawrence M. Hadley, SBN 157728
2    chris.zhen@zhenlawfirm.com                 lhadley@glaserweil.com
     Hogan Ganschow, SBN 256137                 Glaser Weil Fink Howard Avchen &
3
     hogan.ganschow@zhenlawfirm.com             Shapiro LLP
4    Zhen Law Firm                              10250 Constellation Blvd., 19th Floor
     5670 Wilshire Blvd., Suite 1800            Los Angeles, CA 90067
5
     Los Angeles, CA 90036                      Ph: (310) 553-3000
6    Ph/Fax: (805) 664-1222                     Fax: (310) 556-2920
7
     Attorneys for Plaintiff Wesley             Attorneys for Defendant The Berrics,
     Humpston                                   LLC
8

9    Karin G. Pagnanelli, SBN 174763
     kgp@msk.com
10
     Mitchell Silberberg & Knupp LLP
11   2049 Century Park East, 18th Floor
12   Los Angeles, CA 90067
     Ph: (310) 312-3746
13
     Attorneys for Defendants
14   Jack Black and Tony Hawk
15

16
                      IN THE UNITED STATES DISTRICT COURT
17

18                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
19
                                  WESTERN DIVISION
20

21
     WESLEY HUMPSTON,                       Case No.: 2:20-cv-10018-AB (SKx)

22               Plaintiff,
23                                          NOTICE OF PLAINTFF’S INTENT
     vs.                                    TO DISMISS AND STIPULATION TO
24
                                            TAKE SCHEDULING CONFERENCE
     THOMAS BLACK; ANTHONY                  OFF CALENDAR
25
     HAWK; THE BERRICS, LLC; DOES 1-
26   10,
27               Defendants
28
                                          -1-
     Case 2:20-cv-10018-AB-SK Document 54 Filed 08/10/21 Page 2 of 2 Page ID #:179



1          The Parties jointly report that Plaintiff intends to dismiss the case. As such,
2
     The Parties request The Court take the August 13, 2021 scheduling conference off
3

4    calendar.
5

6
     DATED: August 10, 2021                 ZHEN LAW FIRM

7

8

9                                           By: /s/ Hogan Ganschow
                                               Hogan Ganschow
10                                             Attorneys for Plaintiff
11

12   DATED: August 10, 2021                 MITCHELL SILBERBERG & KNUPP
                                            LLP
13

14

15
                                    By: /s/ Karin Pagnanelli (with express permission)
16                                         Karin Pagnanelli
                                           Attorney for Defendants
17                                         Jack Black and Tony Hawk
18

19

20   DATED: August 10, 2021                 GLASER WEIL FINK HOWARD
                                            AVCHEN & SHAPIRO LLP
21

22

23
                                   By: /s/ Lawrence Hadley (with express permission)
24                                         Lawrence Hadley
                                           Attorney for Defendant
25                                         The Berrics, LLC
26

27

28
                                               -2-
